
	

113 S2548 IS: To require the Commodity Futures Trading Commission to take certain emergency action to eliminate excessive speculation in energy markets. 
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2548
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Sanders (for himself, Mr. Blumenthal, Mr. Nelson, Mrs. McCaskill, Mr. Levin, Mr. Cardin, Mr. Franken, Mr. Brown, Ms. Baldwin, Mr. Whitehouse, Mrs. Shaheen, Mr. Markey, Mr. Merkley, Ms. Klobuchar, Ms. Hirono, Mr. Manchin, Mr. Rockefeller, Mr. Schatz, Ms. Warren, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To require the Commodity Futures Trading Commission to take certain emergency action to eliminate
			 excessive speculation in energy markets. 
	
	
		
			1.
			Energy markets
			
				(a)
				Findings
				Congress
			 finds that—
				
					(1)
					the Commodity
			 Futures Trading Commission was created as an independent agency, in 1974,
			 with
			 a mandate—
					
						(A)
						to enforce and
			 administer the Commodity Exchange
			 Act (7 U.S.C. 1 et seq.);
					
						(B)
						to ensure commodities market
			 integrity;
					
						(C)
						to protect commodities market
			 users from fraud and abusive trading practices; and
					
						(D)
						to prevent and
			 prosecute manipulation of the price of any commodity in interstate
			 commerce;
					
					(2)
					Congress has
			 given the Commodity Futures Trading Commission authority under the
			 Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) to take necessary actions to address
			 market
			 emergencies;
				
					(3)
					the Commodity
			 Futures Trading Commission may use the emergency authority of the
			 Commission
			 with respect to any major market disturbance that prevents the market from
			 accurately reflecting the forces of supply and demand for a commodity;
				
					(4)
					Congress declared
			 in section 4a of the Commodity Exchange Act (7 U.S.C. 6a) that excessive
			 speculation imposes an undue and unnecessary burden on interstate
			 commerce;
				
					(5)
					according to an
			 article published in Forbes magazine on February 27, 2012, excessive oil
			 speculation
			 translates out into a premium for gasoline at the pump of $.56 a
			 gallon based on a recent report from Goldman Sachs;
				
					(6)
					on June 13, 2014—
					
						(A)
						the supply of motor gasoline was higher than the supply was on June 12,   2009, when the
			 national average price for a gallon of regular unleaded gasoline was just
			 $2.64; and
					
						(B)
						demand for gasoline in the United States was lower than demand was on June 12, 2009;
					
					(7)
					on June 23, 2014, the national average price of regular unleaded gasoline was over $3.68 a gallon,
			 the highest price for this time of year since 2008, the year gasoline
			 prices hit an all-time high;
					(8)
					excessive oil
			 and gasoline speculation is creating major market disturbances that
			 prevent the
			 market from accurately reflecting the forces of supply and demand; and
				
					(9)
					the Commodity
			 Futures Trading Commission has a responsibility—
					
						(A)
						to ensure that
			 the price discovery for oil and gasoline accurately reflects the
			 fundamentals
			 of supply and demand; and
					
						(B)
						to take immediate
			 action to implement strong and meaningful position limits to regulated
			 exchange
			 markets to eliminate excessive oil speculation.
					
				(b)
				Actions
				Not
			 later than 14 days after the date of enactment of this Act, the Commodity
			 Futures Trading Commission shall use the authority of the Commission
			 (including
			 emergency powers)—
				
					(1)
					to curb
			 immediately the role of excessive speculation in any contract market
			 within the
			 jurisdiction and control of the Commission, on or through which energy
			 futures
			 or swaps are traded; and
				
					(2)
					to eliminate
			 excessive speculation, price distortion, sudden or unreasonable
			 fluctuations,
			 or unwarranted changes in prices, or other unlawful activity that is
			 causing
			 major market disturbances that prevent the market from accurately
			 reflecting
			 the forces of supply and demand for energy commodities.
				
